Per Curiam,
The relation established by the prosecutor and the defendant subsequent to their admitted engagement to marry, was the sole question in controversy in the court below, and this was submitted in a charge that was free from reversible error. Its sufficiency on the question of reasonable doubt has been settled by the Supreme Court in Com. v. Berney, No. 181, January Term, 1918, filed July 17, 1918.
The judgment is affirmed, and it is ordered that the appellant appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with the sentence or any part of it that has not been performed at the time this appeal became a supersedeas,